Opinion of the Court
Per Curiam :
The accused pleaded guilty and was convicted of two violations of the Uniform Code of Military Justice. He was sentenced to a bad-conduct discharge, total forfeitures, and confinement at hard labor for one year. Intermediate appellate authorities affirmed the findings and sentence as imposed by the court-martial but suspended the bad-conduct discharge. We granted review to consider whether it was improper for the staff judge advocate to include a reference to a juvenile conviction in the clemency section of his post-trial review.
In United States v Barrow, 9 USCMA 343, 26 CMR 123, decided this day, this Court held that a reviewing authority may consider juvenile misdeeds and convictions in order to guide him in his action on the sentence. For the reasons expressed therein, the decision of the board of review is affirmed.